Citation Nr: 1748402	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-00 601	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine prior to July 20, 2012, and a staged initial rating greater than 20 percent thereafter.

2.  Entitlement to an initial disability rating greater than 10 percent for lumbar myofascial strain, spondylosis, and transitional L5 prior to March 26, 2016, and a staged initial rating greater than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to March 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the Veteran's claims file rests with the RO in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing is associated with the claims file.



FINDING OF FACT

During his July 13, 2016 hearing before the Board, the Veteran withdrew his appeal of the issues of entitlement to an increased rating for degenerative disc disease of the cervical spine and entitlement to an increased rating for lumbar myofascial strain, spondylosis, and transitional L5.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial rating greater than 10 percent for degenerative disc disease of the cervical spine prior to July 20, 2012 and a staged initial rating greater than 20 percent thereafter by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the issue of entitlement to an initial rating greater than 10 percent for lumbar myofascial strain, spondylosis, and transitional L5 prior to July 20, 2012 and a staged initial rating greater than 20 percent thereafter by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine prior to July 20, 2012 and a staged initial rating greater than 20 percent thereafter, and entitlement to an initial rating greater than 10 percent for lumbar myofascial strain, spondylosis, and transitional L5 prior to March 26, 2016 and a staged initial rating greater than 20 percent thereafter during a July 13, 2016 hearing before the Board.  There remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to an initial rating greater than 10 percent for degenerative disc disease of the cervical spine prior to July 20, 2012 and a staged initial rating greater than 20 percent thereafter is dismissed.

The appeal for entitlement to an initial rating greater than 10 percent for lumbar myofascial strain, spondylosis, and transitional L5 prior to March 26, 2016 and a staged initial rating greater than 20 percent thereafter is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


